Citation Nr: 1231820	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-48 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a right hand fracture.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1954 to June 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Newark, New Jersey RO.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In August 2011, the Board remanded the matter for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic right hand disability is not shown to have been manifested in service, arthritis of the right hand is not shown to have manifested in the first year following the Veteran's discharge from active duty, and a right hand disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for residuals of a right hand fracture is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A January 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Significantly, during the June 2011 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claim.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in September 2011, which (when combined with the July 2012 addendum medical opinion) the Board finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran contends that he has a current chronic right hand disability that was incurred in service; specifically, he contends that he injured his right hand in January 1955 while on active duty service and stationed at Camp McNair.  His STRs are silent for any complaints, findings, treatment, or diagnosis regarding the right hand.  On June 1957 separation examination, the upper extremities were noted to be normal, with no defects noted to the right hand.

The Veteran submitted copies of photographs in support of his claim which he indicated were taken in 1954 or 1955 while he was in service.  The Board found on August 2011 remand that the photographs displaying the Veteran (in uniform and in a military setting) with a cast or heavy bandage on his right hand clearly visible provided irrefutable evidence that he sustained a severe injury to the right hand during service.

The postservice evidence shows that the Veteran has right hand arthritis.  On August 2000 VA treatment, a two year history of degenerative joint disease symptoms in both hands was noted; no impression or diagnosis was given.  On December 2009 VA treatment, osteoarthritis was listed as a chronic active medical condition; no muscle or joint pain or mobility dysfunction was noted.  On January 2010 VA examination (for other disabilities), he reported that he had been diagnosed with arthritis.  On February and September 2010 VA treatment, there was no swelling or deformity of the joints and no evidence of edema, cyanosis, or clubbing; pulses and muscle strength in the extremities were good bilaterally.

At the June 2011 Travel Board hearing before the undersigned, the Veteran testified that he injured his right hand in a fistfight while serving in Japan in late 1954 or 1955.  He testified that he received treatment at that time at the battalion aid station, where his hand was X-rayed and he was given medication.  He testified that he was on mess duty at that time but was placed on light duty due to his hand injury.  He testified that he also received occasional treatment for the right hand while stationed next in Okinawa, consisting of a mild sedative.  He testified that he has been afforded orthopedic treatment at the Brick, New Jersey VAMC, including X-rays of the right hand.  [The Board notes that many statements made during the hearing were found to be inaudible and recorded as such in the transcript.]

In August 2011, the Board remanded the matter to afford the Veteran a VA nexus examination and to obtain updated VA treatment records.

The Veteran submitted an August 2011 private medical treatment record from Dr. Cuccia, who stated that the Veteran was seen "for evaluation of an injury he sustained while in the Marine Corps".  The Veteran reported that he was stationed in Okinawa in 1955 when, in the course of fighting Japanese combatants, he injured his right hand; he reported that the injury required a cast from his hand to his elbow for one month followed by a soft cast for an additional 3 weeks.  Dr. Cuccia noted that the Veteran had brought pictures to show his hand in a cast in service.  The Veteran reported that he subsequently had pain in the right hand and some limited motion of the fourth and fifth fingers.  He stated that the fingers occasionally seemed "loose" to him.  He reported pain radiating from the hand up to the right elbow as well as periods of neuropathic type pain and sensation as if there was swelling in the right hand.  On physical examination, there was tenderness of the fourth and fifth metacarpal areas and evidence of osteoarthritis.  The diagnosis was status post injury of the fourth and fifth metacarpal with posttraumatic arthritis of the hand.

On September 2011 VA examination, the Veteran reported that he sustained a fracture to his right hand when he was stationed in Japan in 1955.  He reported that he was placed in a cast for a few weeks and then it came off; there was no surgery, hospitalization, or physical or occupational therapy.  He reported that over the years he would get some soreness with changes in the weather and lifting heavy objects.  He denied any incapacitating episodes, flare-ups, or interference with his job or daily activities.  He reported occasional weakness with heavy lifting and stated that he experienced pain over the fourth and fifth digits of the right hand.  

On physical examination of the right hand, there was slight deformity over the fourth and fifth metacarpals.  There was some discomfort with palpation over the mid-shaft of the fourth and fifth metacarpals.  There was a slight angulation deformity, and he was able to make a fist and extend digits two through five to 0 degrees.  He was able to flex the finger joints to 90 degrees.  His pinch strength was 5/5 between the thumb and digits four and five, his grip strength was 5/5, and his finger abduction and adduction was 5/5.  X-rays of the right hand showed no acute fracture-dislocation; no radiographic evidence of the healed boxer's fracture, and mild osteoarthritis of the second through fifth distal interphalangeal joints.  The assessment was old fracture of the right fourth and fifth metacarpal.

In a July 2012 addendum opinion, the September 2011 VA examiner opined based on a review of the claims file, the Veteran's history, and the examination, that the Veteran's current right hand condition is less likely as not related to his military service.  The examiner based this opinion on the fact that, after reviewing the claims file and the right hand X-rays, specifically the September 2011 X-ray and examination, "it appears that his main condition is degenerative joint disease of the right hand".  The examiner noted the Veteran's claim that the cause of his right hand problem is due to a fracture of the right hand; the examiner opined that if that were the case, then there would be at least X-ray evidence of some deformity of the right hand, which is not the case.  The examiner noted that the Veteran has some mild degenerative arthritic changes throughout the second and fifth distal interphalangeal [DIP] joints, which is due to the aging process; the examiner pointed out that the Veteran is 76 years old and it is quite common to get these types of degenerative changes.  The examiner stated, "On my examination, once again I see that there were no severe deformities", noting that the Veteran had good range of motion of the joints and good strength.  The examiner noted again the Veteran's contention that his problem occurred due to a fracture when he was in service in 1955.  The examiner opined that if the current degenerative changes were due to a fracture, it would be posttraumatic arthritis and it would have been severe and localized; however, the examiner found the current degenerative joint disease to be well-distributed and it appeared to be due to age and not due to any trauma.

The Board finds this opinion to be entitled to great probative weight, as it took into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination complete with X-rays.

There is no postservice medical diagnosis of any right hand disability until 2000, approximately 43 years after the Veteran's discharge from active duty.  Significantly, on August 2000 treatment, the Veteran himself indicated a two year history of degenerative joint disease symptoms in both hands.  Consequently, service connection for a right hand disability on the basis that such disability became manifest in service, and persisted, is not warranted.  Inasmuch as there is no evidence that arthritis was manifested in the first year following the Veteran's separation from active duty, presumptive service connection for such disability as a chronic disease under 38 U.S.C.A. § 1112 or § 1137 likewise is not warranted.  

Furthermore, there is no competent evidence that relates the Veteran's right hand disability to his service, or even suggests based on a complete review of the record there may be such nexus.  The Board notes that Dr. Cuccia's August 2011 opinions were based solely on the Veteran's self-reported history, the pictures of the Veteran wearing a cast on his hand in service, and a current physical examination.  There was no review of the claims file (to include the medical evidence of record) and no right hand X-rays were either taken or reviewed.  The Board therefore finds that this opinion is entitled to minimal probative weight.

The etiology of an insidious process such as arthritis, whether or not it is related to a remote injury in the absence of continuity of symptoms (as here) is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and lacks the training/expertise to offer a probative opinion in the matter.  Significant is the 43 year postservice interval during which the Veteran received no treatment for a right hand disability, as it weighs heavily against the theory of entitlement (injury in service with continuity of lay-observable symptoms since) that the Veteran could support by his lay observations.  

In summary, the competent evidence in the matter does not support that the Veteran's current chronic right hand disability (arthritis) is etiologically related to his service/the acknowledged right hand injury therein .  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal in the matter must be denied..


ORDER

Service connection for residuals of a right hand fracture is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


